


EXHIBIT 10.39


TO:        Dan Landers


FROM:        Joseph Campanelli
Chief Executive Officer


DATE:        February 3, 2011


RE:        Employment Offer


Dan, pursuant to our conversations, Flagstar Bank, FSB and Flagstar Bancorp,
Inc. (collectively, the “Company”) hereby offers you the executive position of
Executive Vice-President and Chief Credit Officer. In your role, you will be
reporting directly to the Chief Risk Officer of the Company and serve as a
member of the Company's Executive Management Committee. Your initial
responsibilities will include direct management and oversight of the Company's
credit administration function.


Your employment by the Company will commence on a mutually agreeable date, but
not later than March 15, 2011, and the Company shall provide to you the
compensation and benefits set forth below:


Base Salary: $400,000.00 per annum, payable $15,384.61 every two weeks in
accordance with the Company's payroll policy for its other executives, including
customary tax and benefit withholdings, and subject to adjustment by the Board
annually (but not below $400,000).


Share Salary: $300,000.00 per annum, payable $11,538.46 every two weeks in
accordance with the Company's payroll policy for its other executives, including
customary tax and benefit withholdings, and subject to adjustment by the Board
of Directors of the Company (the “Board”) for increase (but not decrease). The
share salary will be paid in grants of unrestricted shares of the Company's
common stock having a Fair Market Value on the date of grant equal to the pro
rata portion of the share salary payable on each such pay date. “Fair Market
Value” shall mean, as of any specified date, the closing price of the common
stock.


Discretionary Shares: The Company may (as determined by the Board, or a
committee thereof designated to make such determination, in its sole discretion)
grant to you, at the end of each calendar year, an additional amount the Fair
Market Value of which is equal to up to one-third (1/3) of your annual
compensation (including Base Salary and Share Salary) for such year, in
restricted shares of Common Stock, with the Fair Market Value of such shares
determined on the date of grant; provided, however, that no such shares shall be
granted unless you remain employed by the Company, without notice of termination
of your employment for any reason, through the date on which any such grant is
due to be made. "Annual compensation" shall have the meaning as set forth in the
Interim Final Rule, as may be amended from time to time, including pursuant to
any final rule. The ''Interim Final Rule" shall mean the interim final rule
promulgated pursuant to section 101 (a)(l), 101(c)(5) and 111 of the Emergency
Economic Stabilization Act of 2008, as amended by the American Recovery and
Reinvestment Act of 2009, which was published by the Department of the Treasury
on June 15, 2009. Any such granted restricted shares shall vest (as determined
by the Board, or a committee thereof designated to make such determination, in
its sole discretion) in accordance with performance goals (which performance
goals shall be determined by the Board or such committee after consultation with
you and shall be reasonably achievable without excessive risk taking in the
context of the Company's business plan approved by the Board or such committee
after consultation with you) and continued substantial service by you as set
forth in the grant agreement evidencing each such award and, until the Company
is no longer subject to the Troubled Asset Relief Program under the Emergency
Economic Stabilization Act of 2008, including the Interim Final Rule and any
other rules and regulations thereunder, as amended (the "TARP Requirements"),
shall be subject to all applicable TARP restrictions, including, without
limitation, a minimum two (2) year and maximum three (3) year vesting
requirement from the date of grant as set forth in the Interim Final Rule, as
may be amended from time to time, including pursuant to any final rule.


Auto Allowance. $500.00 per month.


Fringe and Other Benefits. As regularly and generally provided to the senior
executives of the Company who report directly to the CEO, including without
limitation medical, dental, disability, life insurance, vacation and other
welfare benefit programs. You shall be entitled to participate in such welfare
benefit programs provided by the Company to the other senior executives of the
Company in accordance with Company policy; provided that until such time as you
are entitled to participate in the Company's health insurance plan the Company
shall pay, or reimburse you for, the cost of your then-existing healthcare
insurance (including medical and dental), including without limitation any COBRA
coverage, and any premiums related to any




--------------------------------------------------------------------------------




portable long-term disability or life insurance provided to you by your current
employer. You will be entitled to such paid vacation as consented to by the CEO
from time to time.


As a TARP recipient, the Company is subject to the Interim Final Rule governing
the compensation of its senior executive officers and certain other most highly
paid employees, which may include you. As such, your employment with the Company
is conditioned upon your agreement to comply with all applicable TARP
Requirements. In addition, the TARP Requirements and other bank regulatory
restrictions prohibit the Company from agreeing to certain benefits without
prior regulatory approval, such as severance benefits, at the present time. It
is the intent of the Company, however, to enter into an employment agreement
with you substantially in the form attached hereto as Exhibit A once permitted
under TARP and other applicable laws and regulations. Moreover, the Company
agrees that severance benefits will not be provided to any other officer of the
Company unless and until severance benefits are provided to you, and that any
such severance benefits provided to other officers of the Company, and the terms
and provisions thereof, will be no more favorable to such other officers than
the severance benefits that the Company provides to you.






Please feel free to call me to discuss at your convenience. We would be happy to
welcome you to the new Flagstar team.


Best regards,


Date:
February 3, 2011
/s/ Joseph P. Campanelli
 
 
Joseph P. Campanelli
 
 
Chief Executive Officer





Date:
February 3, 2011
 
 
Accepted:
/s/ Dan Landers
 
 
Dan Landers







